Marshall, J.
No new question of law is presented, nor old one applied, which is in controversy. We have only to deal with the question of whether the deed given by the deceased to his daughter Anna was the result of undue influence. The disposition of the policy of life insurance is not involved. Whether the judgment respecting the deed is right depends solely upon whether the findings of fact are against the clear preponderance of the evidence. No good will result, directly or' indirectly, from a discussion of the evidence for the purpose of justifying the conclusion at which we have arrived. It is considered that ordinarily, where there is no other question raised upon an appeal than that of whether the findings of fact are against the clear preponderance of the evidence, and it appears that such question must be answered in the negative, the filing of a decision in muting in strict compliance with sec. 2410, Stats. 1898, is *85all tliat is required and all that is advisable. The evidence in the record upon this appeal has received careful consideration from all the aspects presented by appellant’s counsel, and all others legitimately to he considered, and it seems to •warrant the conclusions of fact complained of. Therefore the judgment must he affirmed.
By the Court. — So ordered.